                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                  4:17CR3042
                                          )
             v.                           )
                                          )
SARAH BATENHORST,                         )                     ORDER
                                          )
                    Defendant.            )
                                          )


       IT IS ORDERED that Plaintiff’s Motion for Extension of Time (filing no. 46)
is granted. Plaintiff’s response to Defendant’s Brief (filing no. 45) shall be filed on or
before June 24, 2019.

      DATED this 6th day of June, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
